Case 8:18-cv-02364-CEH-SPF Document 25 Filed 08/22/19 Page 1 of 2 PageID 146


                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ASHLEY TILKA,

       Plaintiff,                                    CASE NO.: 8:18-cv-02364-CEH-SPF

v.

NAVIENT SOLUTIONS, LLC,

      Defendant.
_____________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff, ASHLEY TILKA (“Plaintiff”), and Defendant, NAVIENT

SOLUTIONS, LLC (“Defendant”), by and through the undersigned counsel, hereby stipulate

pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendant should be

dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this August 22, 2019,

/s/                                                /s/
  Kaelyn Steinkraus, Esq.                          Aliza Pescovitz Malouf
  Florida Bar No. 125132                           Florida Bar No. 1010546
  Michael A. Ziegler, Esq.                         Hunton Andrews Kurth LLP
  Florida Bar No. 74864                            1445 Ross Ave Ste 3700
  LAW OFFICE OF MICHAEL A.                         Dallas, TX 75202
  ZIEGLER, P.L.                                    214-979-8229
  13575 58th Street North, Suite 129               Fax: 214-880-0011
  Clearwater, FL 33760                             Email: amalouf@huntonak.com
  (P) 727-538-4188                                 Counsel for Defendant
  (F) 727-362-4778
  Kaelyn@zeigerlawoffice.com
  mike@ziegerlerlawoffice.com
  Counsel for Plaintiff
Case 8:18-cv-02364-CEH-SPF Document 25 Filed 08/22/19 Page 2 of 2 PageID 147


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

filing to all counsel of record.


                                                     /s/ Kaelyn Steinkraus
                                                     Kaelyn Steinkraus, Esq.
                                                     Florida Bar No. 125132
